Citation Nr: 1531742	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  15-19 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to payment of attorney fees from past-due benefits granted in a January 2012 rating decision.  


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1975 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

In addition to the VBMS claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.


FINDINGS OF FACT

1.  The RO issued a rating decision granting service connection for lumbar spondylosis in February 2010.  

2.  The Veteran properly appointed the Appellant to serve as his representative and the appropriate forms were timely filed with the RO informing the RO of such representation.  

3.  The Veteran's representative filed a valid and proper notice of disagreement (NOD) in March 2010 to the February 2010 rating decision disagreeing with the initial evaluation for the Veteran's service-connected lumbar spondylosis.

4.  The RO granted an increased evaluation for lumbar spondylosis in a January 2012 rating decision.


CONCLUSION OF LAW

The criteria for payment of attorney fees based on past due benefits from a January 2012 rating decision have been met.  38 U.S.C.A. § 5904 (West 2014); 38 C.F.R. § 4.636 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  Those duties do not apply, however, to cases where the claimant is not seeking benefits under Chapter 51 of Title 38 of the United States Code but is instead seeking a decision regarding how benefits will be distributed under another Chapter.  Sims v. Nicholson, 19 Vet. App. 453 (2006).  

Nevertheless, the record reflects that both contesting parties, the Veteran and Appellant, have been provided with notice and assistance by VA throughout the course of this appeal.  Indeed, in a June 2015 correspondence, the Veteran was informed that his attorney had filed a Substantive Appeal (VA Form 9) for the attorney's claim for attorneys fees, was provided a copy of the VA Form 9 and was told that the issue was before the Board.  The Veteran did not respond to the letter.  As such, the Board finds that no further action is necessary here under VA's duties to notify and assist.

II. 
Attorney Fees

A VA claimant and an attorney may enter into a fee agreement providing that payment for the services of the attorney will be made directly to the attorney by VA out of any past-due benefits awarded in a proceeding before VA or an appellate court.  38 U.S.C.A. § 5904(d) .

Regarding circumstances in which attorney fees may be charged, attorneys may charge claimants and appellants for representation before VA provided that: after an agency of original jurisdiction has issued a decision on a claim or claims, including any claim to reopen under 38 C.F.R. § 3.156 or for an increase in rate of a benefit; a notice of disagreement has been filed with respect to that decision on or after June 20, 2007; and the attorney has complied with the power of attorney requirements in 38 C.F.R. § 14.631 and the fee agreement requirements in 38 C.F.R. § 14.636(g).  See 38 C.F.R. § 14.636(c)(1).

The total fee payable to any attorney under such a fee agreement "may not exceed 20 percent of the total amount of any past-due benefits awarded on the basis of the claim."  38 U.S.C.A. § 5904(d)(1).  The statute also precludes an attorney from claiming as a fee a portion of the future monthly benefits that will be paid to the Veteran.  The statute further provides that a fee pursuant to a statutory fee agreement is to be paid to the attorney by VA directly from any past-due benefits awarded on the basis of the claim.  38 U.S.C. § 5904(d)(2)(A)(i).

In a February 2010 rating decision, the RO, in pertinent part, granted service connection for lumbar spondylosis and assigned a 10 percent evaluation.  In March 2010, the Veteran engaged the Appellant to serve as his representative and the appropriate forms (VA 21-22a and fee agreement) were timely filed with the RO.  In response to the rating decision, the Appellant, on behalf of the Veteran, filed a NOD in March 2010 to the February 2010 rating decision.  The March 2010 rating decision disagreed with the initial 10 percent valuation for lumbar spondylosis.  

In a January 2012 rating decision, the RO granted a 20 percent evaluation, effective January 18, 2011, and a 40 percent evaluation, effective December 17, 2011, for lumbar spondylosis.  Thereafter, the Appellant requested attorney fees for past due benefits for an increased evaluation for lumbar spondylosis, which the RO denied in February 2012.  

Based on a review of the evidence, the Board finds that the Appellant is entitled to attorney fees for past due benefits granted in a January 2012 rating decision.  The RO issued a February 2010 decision granting service connection for lumbar spondylosis and assigned an initial evaluation.  The Appellant filed a NOD in March 2010 on behalf of the Veteran disagreeing with the initial evaluation for lumbar spondylosis.  During the pendency of the appeal, the RO issued a January 2012 rating decision granting a higher evaluation for lumbar spondylosis.  The RO did not find that the fee agreement between the Veteran and the Appellant did not comply with the law under 38 U.S.C.A. § 5904 and 38 C.F.R § 14.636.  See January 2012 decision.  Therefore, since the NOD, filed in March 2010, was valid, the Appellant did perform legal services on behalf of the Veteran, and the Veteran received past due benefits based on such legal representation, the Board finds that the requirements of 38 C.F.R. § 14.636 have been met, and the Appellant's claim for attorney fees must be granted.  




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to attorney fees from past due benefits granted in a January 2012 rating decision is granted.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


